Title: Power of Attorney from Tadeusz Kosciuszko, 30 April 1798
From: Kosciuszko, Tadeusz,Jefferson, Thomas
To: 


          Know all men by these presents that I Thaddeus Kosciusko late of Poland, but now at Philadelphia in the United States of America do hereby constitute & appoint Thomas Jefferson of Monticello in Virginia my attorney in fact and proxy in all cases within the United States giving him full power & authority over all the property real or personal, in possession right, title or action which I now have, or hereafter may have within the United States, and of and touching the same to enter into and conclude any transactions which he may think expedient for my interest with any person or persons, body politic or corporate, or any state or the United States, and the said property to preserve in the same form or to change into any other for my use; as also on my behalf to demand sue for, recover, recieve, dispose of, transfer & convey the same in all  cases whatsoever, & to give, make & take in every case full and valid transfers, conveyances, discharges & acquittances, as to any thing touching the premisses.
          And further to enable the said Thomas Jefferson to transact the said matters as well by others as by himself, he is hereby fully authorized to appoint & substitute under himself other attornies or proxies by way of deputation, from time to time, as he shall think proper, giving to him or them on my behalf the same or any lesser powers over the premisses, as is herein before given to himself, and such deputed powers again to revoke, or to renew, as he may think best for my interest.
          And moreover to provide against the contingency of death or disability of the said Thomas to transact the said business, I do further authorize the said Thomas, by any sufficient instrument under his hand & seal, for me, & on my behalf, to nominate & appoint another attorney in chief to succeed, on the contingency of his death or other disability, to all the powers herein given to the said Thomas; the same however remaining in suspense, and of no activity during his own life or ability to act.
          And I do hereby ratify and confirm all the acts and proceedings of the said Thomas & of those acting under him, or in pursuance of his appointment, as fully & absolutely as if done by myself. And inasmuch as the sd Thomas undertakes to act in the premisses without fee or reward, & purely and sincerely from motives of friendship & esteem which he bears to me the said Thaddeus Kosciusko, & it would therefore be unjust that he should be chargeable for any accidents or losses which may happen herein, not through his wilful default or gross negligence, now therefore, that it may not be in the power of my representatives or others, on the event of my death, or any other event, to molest or damnify the sd Thomas or his representatives for such cause, Know ye, that from all responsibility for such accidents & losses not happening through his wilful default or gross negligence as aforesaid I do for myself my heirs executors & administrators hereby fully exonerate & acquit him the said Thomas, his heirs, executors & administrators for ever. And I do expressly reserve to myself the legal right to revoke these presents whensoever to me it shall seem expedient. Witness my hand & seal at Philadelphia this 30th day of April one thousand seven hundred & ninety eight.
          
            
              
              T Kosciuszko
            
            
              Witnesses
              
            
            
              J Dawson
              
            
            
              John Barnes
              
            
          
        